El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
Antonio G-arcía Sanjurjo presentó demanda el 11 de mayo de 1912 en el Tribunal de Distrito de Mayagüez contra Isidro Fernández Sanjurjo reclamándole el pago de dos mil pesos.
No habiendo comparecido el demandado, a pesar de haber sido citado personalmente, el demandante solicitó y obtuvo que se anotara su rebeldía y que el secretario registrara sen-tencia condenatoria por la cantidad reclamada, la que le fué notificada también personalmente el día Io. de junio de 1912.
Librado mandamiento al márshal para que cumpliese la sentencia, dicho funcionario requirió de pago al demandado en 18 de enero de 1913 y, no habiéndolo efectuado, vendió en pública subasta el 17 de febrero de 1913 algunas fincas del deudor, otorgando la escritura de venta el 24 de febrero de 1913.
Así quedaron las cosas hasta que en 31 de marzo de 1915 el demandado presentó moción al tribunal solicitando que dejara sin efecto la anotación de su rebeldía y anulara la sentencia, petición que después de discutida por las partes, fué negada por el tribunal en resolución do 12 de abril de 1915 contra la cual interpuso Isidro Fernández Sanjurjo el presente recurso de apelación que ha sido discutido por ale-gatos escritos.
El pelante fundó su moción en lo siguiente:
Io. En que el emplazamiento que se libró es nulo porque en el requerimiento no se expresa la cuantía por la cual el demandante habría de obtener sentencia en caso de rebeldía del demandado.
*7142o. y 3o. En que la diligencia de notificación del emplaza-miento es nula y no confirió jurisdicción a la Corte sobre la persona del demandado: (a) porque no aparece de ella la edad de la persona que hizo la notificación; (b) que copia de ella se extendiera al dorso de la del emplazamiento que se dice entregado al demandado; (c) ni que el emplazamiento se hiciera personalmente al demandado.
4o En que existió negligencia excusable en no compare-cer el demandado.
5o. En que la rebeldía y la sentencia se registraron por sorpresa del demandado.
Con esa moción se acompañó una contestación a la de-manda .y una declaración jurada (affidavit) en la que el de-mandado reconoce que fué notificado y emplazado de la de-manda, allá por el día 13 de mayo de 1912 y expone que se vió privado de comparecer .porque tenía sus facultades físi-cas y mentales bastante debilitadas a causa de tener mucho más de ochenta años de edad y por tener entonces confianza ilimitada en el demandante, que es sobrino suyo, quien le manifestó que no tenía porque oponerse a su reclamación; que le buscaría abogado que lo defendiera y que nunca le per-judicaría en sus bienes, pero que cuando en el mes de abril de 1913 le fueron rematados sus bienes, se convenció de que había sido engañado y desde entonces buscó abogado, por-que desconoce cuanto se relaciona con procedimientos judi-ciales, rehusando muchos su defensa porque carece de bienes, aun de los más precisos para librar su subsistencia. Tam-bién expuso que habiendo hecho una relación total de su caso al abogado que firma la petición, le manifestó que tenía una buena defensa.
La parte contraria también presentó declaración jurada (affidavit) comprendiendo los siguientes particulares: que en la época en que el demandado fué emplazado, gozaba de com-pleta salud y potencia mental, paseaba a caballo por la ciudad, sostenía varios pleitos y consultó y entregó la copia de la demanda a Don José Sabater quien entonces era su abogado; *715que ramea le hizo ofrecimiento ele buscarle abogado, porque lo tenía el demandado, quien siempre ba tenido recursos pecu-niarios, bienes muebles, ganado vacuno y caballar y ba estado en condiciones para utilizar los servicios de abogado, teniendo además, ahora, una renta vitalicia de ocho pesos.
El emplazamiento y su diligenciado que dan ocasión a esta apelación, dicen así:
“Emplazamiento. — El Pueblo de Puerto Rico a Isidro Fernán-dez Sanjurjo y Skerret o sea al demandado antes mencionado.
“Por la presente se notifica a usted que se ha presentado en la oficina del Secretario de la Corte de Distrito del Distrito Judicial de Mayagüez, Puerto Rico, la demanda del actor antes citado en la cual ejercitando la acción personal en cobro de dinero, pide a la corte dicte sentencia condenando a Vd. a pagar al demandante la suma de dos mil dollars y el importe de las costas de este pleito, por los fun-damentos que verá Vd. más detalladamente en la copia de la demanda que se acompaña.
“Es abogado del demandante el Ledo. Angel A. Vázquez.
“Y se notifica a Vd. que de no comparecer a contestar la de-manda dentro de los diez días después de notificado, si la notificación se hiciere en el distrito; dentro de los 20 días, si la notificación se hiciere fuera del distrito, pero dentro de la Isla de Puerto Rico; y dentro de los 40 días, si la notificación se hiciere fuera de la isla, el demandante podrá obtener de la corte .el fallo que solicita.
“Dado bajo mi firma y con el sello oficial de la corte, en Maya-güez, a 13 de mayo de 1912. Firmado. José Basora Mestre, secre-tario. (Sello de la corte.)”
“Declaración jurada. — Por la presente yo, Juan Arroyo y Mes-tre, juro solemnemente que soy mayor de edad y ciudadano tona fide de Puerto Rico; que no tengo interés en este asunto; que recibí el presente emplazamiento el día 13 de mayo de 1912, y el mismo día 12- a las cinco y veinte p. m., lo notifiqué personalmente al deman-dado Don Isidro Fernández Sanjurjo, en el bufete del Licenciado Don José de Diego y Martínez, sita en la calle de Méndez Vigo de Mayagüez, dejando en su poder una copia fiel y exacta de dicho em-plazamiento, de la demanda, del aseguramiento de sentencia, al que el mismo se refiere y de la presente diligencia. Firmado: Juan Arroyo Mestre.
“Número 721. — Suscrito y jurado ante mí, por Don Juan Arroyo y Mestre, escribiente, mayor de edad, casado, vecino de esta ciudad, *716a quien conozco personalmente, boy 14 de mayo de 1912. Firmado: Juan Quintero, notario público. (Sello de rentas.) (Sello del notario.)”
El primer motivo en que se basó la petición de nulidad, fué resuelto por nosotros en un caso exactamente igual al presente, el de Freiría & Co. v. R, Félix Hermanos & Co., 20 D. P. R. 159, en el cual después de un extenso estudio de la cuestión y de la jurisprudencia sobre el particular, llega-mos a la conclusión de que el defecto que se alega no es dé tal naturaleza que deba concluirse que la corte no ’ adquirió jurisdicción sobre la persona del demandado y. que había transcurrido un tiempo demasiado largo para poder hacer aplicación del artículo 140 del Código de Enjuiciamiento Civil. Las consideraciones extensas que entonces se hicieron, las damos por reproducidas ahora sin necesidad de argumen-tar nada nuevo porque el único caso que el apelante cita en su apoyo, el de Keybers v. McComber, 67 Cal., 395, concuerda con lo que dijimos en el caso de Freiría, supra.
En cuanto a los motivos de nulidad que se alegan en los fundamentos 2o. y 3o. de la moción, basta leer el diligencia-miento del emplazamiento para sostener que la persona que lo practicó cumplió con la ley. °
Se sostiene que en ella no se consigna la edad de la persona que lo llevó a efecto, que se extendiera copia del dili-genciamiento al dorso de la que se entregó, ni que el deman-dado fué citado personalmente. Sin embargo, Juan Arroyo Mestre juró en 14 de mayo de .1912 que era mayor de edad y que practicó la citación del emplazamiento el día anterior, y como la mayoría de edad comienza a los veinte y un años en esta isla, es claro que tenía más de 18 años cuando cum-plimentó el emplazamiento; también declaró que hizo la noti-ficación personalmente a Don Isidro Fernández Sanjurjo y que le entregó copia de la demanda, del emplazamiento, del aseguramiento de la sentencia y de la diligencia de notifi-cación, cumpliendo así todos los requisitos exigidos por el *717estatuto, pues si bien éste dispone que al dorso de la copia del emplazamiento se baga constar copia literal del diligen-ciamiento, no ordena que el cumplimiento de este requisito se baga constar en la diligencia del emplazamiento.
Los apartados 4o. y 5o. se dirigen a la discreción de la corte, sin que se nos baya demostrado que bubo abuso de ella por parte del tribunal inferior al negar la petición de que se anu-lara la sentencia y se abriera de nuevo el juicio a causa de negligencia excusable y de sorpresa, pues no ■ es tal el que se admitiera el affidavit del demandante para contradecir, no los méritos de la defensa del demandado, sino los becbos que se alegaron para justificar la negligencia y la sorpresa.
La resolución apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.